DETAILED ACTION
Election/Restrictions
Newly submitted claims 34-37 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the claims concern themselves with previously non-presented inventions directed to edge portions and pluralities of wirings, which are properly restricted from the originally presented invention as distinct apparatuses.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 34-37 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
In the interest of compact prosecution, Applicant is welcome to incorporate limitations from any withdrawn claims into independent claim 1 for further examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 6, 8, 13, 16, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai et al. (2012/0056940) in view of Kubo et al. (5,831,660).

 	Regarding claims 1, 13 and 16, Sakurai teaches a liquid ejection head substrate, a liquid ejection head and a liquid ejection apparatus, comprising: 
	a liquid ejection head (fig. 2, item 2) including a liquid ejection head substrate (fig. 1, item 503); and
	a supply unit (fig. 7, item 124) for supplying liquid to the liquid ejection head,
	wherein the liquid ejection substrate includes:
 	a first terminal array (fig. 2, terminals 511 toward bottom) in which a plurality of first terminals are arranged (see fig. 2); 
 	a second terminal array (fig. 2, terminals 11 toward top) in which a plurality of second terminals are arranged along an arrangement direction (fig. 2, left/right on page) of the first terminal array (see fig. 2); 
 	a first element array (fig. 14, leftmost array of heaters 9) in which a plurality of first elements (fig. 14, items 509) are provided between the first terminal array and the second terminal array and being adjacent to the first terminal array (compare figs. 2, 14); 

 	a third element array (fig. 14, array of heaters in between first element array and second element array) in which a plurality of third elements are provided between the first element array and the second element array (see fig. 14); 
 	a first wiring (fig. 14C, D, note wiring) configured to connect at least one of the plurality of first terminals and the plurality of first elements (see figs. 14C, D, note that a portion of the wiring shown meets the limitation); 
 	a second wiring (fig. 14C, D, note wiring) configured to connect at least one of the plurality of second terminals and the plurality of second elements (see figs. 14C, D, note that a portion of the wiring shown meets the limitation); and 
 	a third wiring (fig. 14C, D, note wiring) configured to connect at least one of the plurality of first terminals and the plurality of third elements (see figs. 14C, D, note that a portion of the wiring shown meets the limitation); 
a plurality of supply opening arrays (fig. 14, arrays of supply openings 24) in which a plurality of supply openings are arranged along the first element array, the second element array, and the third element array so as to correspond to the first element array, the second element array, and the third element array (see fig. 14), the supply openings being configured to supply liquid to be ejected ([0075]) and to extend in a direction crossing a surface of the liquid ejection head substrate (see fig. 14), the supply openings passing through a portion of a member constituting the liquid ejection head substrate (see fig. 14),

wherein the third wiring includes a first part (fig. 14D, portion of wiring 9 routed vertically on page to rightmost heater 9) passing through a first portion of the member (fig. 14D, portion corresponding to first part) in which the supply openings are passed (fig. 14D), the first portion through which the first part of the third wiring is passed being sandwiched between two supply opening arrays adjacent to each other in a first arrangement direction (fig. 14D, horizontal direction) of the supply opening arrays (see fig. 14D), the first part of the third wiring extending in a second arrangement direction (fig. 14D, vertical on page) of the supply openings beyond the supply openings which are adjacent to each other in the second arrangement direction of the supply openings (fig. 14D, note that the first part can be said to extend “beyond” the supply openings in more than one way), and
wherein the third wiring includes a plurality of second parts (fig. 14D, note that there are infinite parts of wiring 9 between two adjacent supply openings 24 in the vertical direction) connected commonly to the first part (fig. 14, note that all part of third wiring routed to two adjacent heaters 9 in the horizontal direction are commonly connected because they are all parts of the same wire), the plurality of second parts respectively pass through a plurality of second portions of the member (fig. 14D, portions corresponding to second parts) in which the supply openings are passed, and each of the plurality of second portions of the member is sandwiched between two supply openings adjacent each other in the second arrangement direction of the supply openings (see fig. 14,D, Note that, as defined, the limitation is met. See illustration. Note also that “parts” and “portions” are so broad in language that parts or portions of any sizes can be chosen to meet the limitations).
Sakurai does not disclose wherein the element arrays are arranged along the arrangement direction of the terminal arrays. Kubo teaches this (Kubo, see figs. 2, 3, Note that terminals 18, 20 are arrayed vertically on page with elements 38, and note that wiring from terminals is transverse to element arrays so as to necessarily pass in between supply openings). It would have been obvious to one of ordinary skill in the art at the time of invention to orient the element arrays parallel to the terminal arrays, as disclosed by Kubo, rather than perpendicular, as disclosed by Sakurai, because doing so would amount to a known substitution of one known arrangement for another to obtain predictable results. In other words, because both arrangements were well known in the art at the time of invention, it would have been obvious to one of ordinary skill to choose one over the other depending on the specific design requirements of the device.  


    PNG
    media_image1.png
    355
    741
    media_image1.png
    Greyscale

 	Regarding claim 6, Sakurai in view of Kubo teaches the liquid ejection head substrate according to claim 1, wherein: 
the third element array includes (i) an element array (Sakurai, fig. 14, left/middle array) that is positioned closer to the first element array than to the second element array and that forms a first element array group (Sakurai, see fig. 14) together with the first element array and (ii) an element array (Sakurai, fig. 14, right/middle array) that is positioned closer to the second element array than to the first element array and that forms a second element array group (Sakurai, see fig. 14) together with the second element array (Sakurai, fig. 14), and the third wiring includes (iii) a wiring for connecting the first element array group and the first terminal array and (iv) a wiring for connecting the second element array group and the second terminal array (Sakurai, see figs. 14C, D).  	Regarding claim 8, Sakurai in view of Kubo teaches the liquid ejection head substrate according to claim 6, wherein the first terminal array includes a plurality of first input terminals for inputting data to select a first element to be driven from the first element array group (Sakurai, fig. 2, Kubo, fig. 2, note that this is necessarily the case); and 
the second terminal array includes a plurality of second input terminals for inputting data to select a second element to be driven from the second element array group (Sakurai, fig. 2, Kubo, fig. 2, note that this is necessarily the case). 


an ejection opening surface (Sakurai, fig. 1, top surface shown) on which a plurality of ejection openings (Sakurai, fig. 1A, items 506) for ejecting liquid are formed, 
wherein the first terminal array and the second terminal array are provided on a side of the ejection opening surface of the liquid ejection head substrate (Sakurai, see figs. 1, 2, Note that wiring 509c is so close to the surface that terminals 511 must be on a side of the surface). 

Regarding claim 33, Sakurai in view of Kubo teaches the liquid ejection head substrate according to claim 1, wherein 
a length of the first part of the third wiring is longer than a length each of the second parts of the third wiring in the arrangement direction of the supply openings (Sakurai, see fig. 14D, Again, note that “parts” and “portions” can be defined as any size, including sizes that meet this limitation). 

Claims 9, 10 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sakurai in view of Kubo as applied to claim 8 above, and further in view of Morton (2014/0292857).
 	Regarding claim 9, Sakurai in view of Kubo teaches the liquid ejection head substrate according to claim 8. Sakurai in view of Kubo does not teach a particular arrangement of terminals as claimed. Morton teaches wherein 
an arrangement order of the first input terminal and the first power source terminal in the first terminal array and an arrangement order of the second input terminal and the second power source terminal in the second terminal array are opposite orders (Morton, see fig. 5). It would have been obvious to one of ordinary skill in the art at the time of invention to arrange printhead terminals in the manner disclosed by Morton in the device disclosed by Sakurai in view of Kubo because doing so would amount to combining prior art elements according to known methods to yield predictable results. In other words, because Sakurai in view of Kubo does not specify any particular arrangement of terminals, it would have been obvious for one of ordinary skill in the art to look to Morton for a teaching of an effective way to arrange such terminals.   	Regarding claim 10, Sakurai in view of Kubo teaches the liquid ejection head substrate according to claim 8. Sakurai in view of Kubo does not teach wherein
the plurality of first input terminals and the plurality of the second input terminals are arranged so that, when the same data is inputted to the plurality of first input terminals and the plurality of the second input terminal, the position of the first element to be driven in the first element array group and the position of the second element to be driven in the second element array group are rotationally-symmetric around a position between the first element array and the second element array as a center. 

Regarding claim 31, Sakurai in view of Kubo teaches the liquid ejection head substrate according to claim 1. Sakurai in view of Lee does not teach specific pads for powering the element arrays. Morton teaches wherein the first terminal array (Morton, figs. 5, 6, item 259 higher on page) includes a first power source pad (Morton, fig. 5, [0032], item HV higher on page) and a first ground pad (Morton, [0032], fig. 5, Logic Gnd higher on page) to supply current to the first elements via the first wiring (Morton, see figs. 5, 6, [0032]),  	wherein the second terminal array includes a second power source pad (Morton, fig. 5, item HV lower on page) and a second ground pad (Morton, fig. 5, Logic Gnd lower on page) to supply current to the second elements via the second wiring (Morton, fig. 5, [0032]).   	wherein at least one of the first power source pad and the second power source pad and at least one of the first ground pad and the second ground pad supply current .  

Response to Arguments
Applicant's arguments filed 10/15/2020 have been fully considered but they are not persuasive. The claims have been amended to further specify the structure of the device, but the amendments fail to distinguish the claimed invention from the prior art. The rejections above have been updated to reflect the changes to the claims. The standing prior art rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853